                                                                  Case 3:20-cv-01748-BAS-WVG Document 4-1 Filed 10/20/20 PageID.84 Page 1 of 3




                                                                     1   Jonah A. Grossbardt (State Bar No. 283584)
                                                                         SRIPLAW, P.A.
                                                                     2   1801 Century Park East
                                                                     3   Suite 1100
                                                                         Los Angeles, CA 90067
                                                                     4
                                                                         323.364.6565 – Telephone
                                                                     5   561.404.4353 – Facsimile
                                                                     6   jonah.grossbardt@sriplaw.com

                                                                     7   Attorneys for Defendants
                                                                     8   BF ADVANCE LLC AND JOSEPH COHEN
                                                                     9
          CALIFORNIA ♦ GEORGIA ♦ FLORIDA ♦ TENNESSEE ♦ NEW YORK




                                                                    10                      UNITED STATES DISTRICT COURT
                                                                    11
                                                                                           SOUTHERN DISTRICT OF CALIFORNIA
                                                                    12
                                                                    13   ANTON EWING,                           CASE NO.: 3:20-cv-01748-BAS-WVG
SRIPLAW




                                                                    14                             Plaintiff,
                                                                    15                                          MEMORANDUM OF POINTS AND
                                                                         v.                                     AUTHORITIES IN SUPPORT OF
                                                                    16
                                                                                                                DEFENDANTS BF ADVANCE LLC
                                                                    17   BF ADVANCE LLC AND                     AND JOSEPH COHEN’S MOTION
                                                                    18   JOSEPH COHEN,                          FOR STAY AND TO REQUIRE
                                                                                                                PLAINTIFF ANTON EWING TO
                                                                    19                          Defendants.     POST A BOND AS A VEXATIOUS
                                                                    20                                          LITIGANT PURSUANT TO
                                                                                                                CALIFORNIA CODE OF CIVIL
                                                                    21
                                                                                                                PROCEDURE § 391.1
                                                                    22
                                                                    23                                          Date: November 23, 2020
                                                                                                                Time: N/A
                                                                    24                                          Ctrm: 4B
                                                                    25                                          Judge: Hon. Cynthia A. Bashant
                                                                    26                                          NO ORAL ARGUMENT UNLESS
                                                                    27                                          REQUESTED BY THE COURT
                                                                    28

                                                                                                                 1
                                                                                                                        MEMORANDUM OF POINTS AND AUTHORITIES IN
                                                                                                                                SUPPORT OF DEFENDANTS’ MOTION
                                                                                                                              CASE NO.: 3:20-CV-01748-BAS-WVG
                                                                  Case 3:20-cv-01748-BAS-WVG Document 4-1 Filed 10/20/20 PageID.85 Page 2 of 3




                                                                     1                                      I. INTRODUCTION
                                                                     2          Plaintiff Anton Ewing (“Ewing”) is a professional litigant with a
                                                                     3   demonstrated track record of harassment, threats, and unscrupulous behavior in
                                                                     4   judicial proceedings.
                                                                     5          Ewing was declared a vexatious litigant by the San Diego County Superior
                                                                     6   Court in an Order dated December 4, 2017.1 (See, Declaration of Jonah A.
                                                                     7   Grossbardt (“Grossbardt Decl.”) in Support of Request for Judicial Notice
                                                                     8   (“RJN”), Ex. 1 (Court Order issued in Ewing v. Parker, San Diego County
                                                                     9   Superior Court Case No. 37-2016-00028312-CU-BT-CTL).)
          CALIFORNIA ♦ GEORGIA ♦ FLORIDA ♦ TENNESSEE ♦ NEW YORK




                                                                    10          In the words of The Honorable Timothy Taylor of the San Diego County
                                                                    11   Superior Court who authored the opinion, “Mr. Ewing files litigation for sport.”
                                                                    12   His specialty is frivolous TCPA lawsuits.
                                                                    13          Ewing has been sanctioned by courts in this district. A copy of the Findings
SRIPLAW




                                                                    14   and Admonition to Plaintiff entered by Hon. Larry Alan Burns accompanied
                                                                    15   Ewing’s Complaint as Judge Burns ordered. [Dkt. No. 1 at 24].
                                                                    16          BFA seeks the protection of California Code of Civil Procedure § 391.1
                                                                    17   which requires a vexatious litigant post of bond as security for costs for the benefit
                                                                    18   of a defendant. BFA also seeks a stay of the proceedings until a bond is posted, and
                                                                    19   if no bond is posted by the deadline set by the court, that this case be dismissed.
                                                                    20          As Ewing has been found to be a vexatious litigant the Court should require
                                                                    21   Ewing to post security before proceeding in the current litigation. Until security
                                                                    22   has been posted, the litigation should be stayed.
                                                                    23                                   II. LEGAL STANDARD
                                                                    24          Section 391 of the California Code of Civil Procedure states various
                                                                    25   procedural mechanisms for controlling vexatious litigation in California Courts.
                                                                    26
                                                                    27   1
                                                                          This was the second vexatious litigant order against Ewing. Ewing was first declared a
                                                                    28   vexatious litigant on December 1, 2005 in Ewing v. Ivanova, San Diego Superior Court Case No.
                                                                         GIN051525.

                                                                                                                       2
                                                                                                                                MEMORANDUM OF POINTS AND AUTHORITIES IN
                                                                                                                                        SUPPORT OF DEFENDANTS’ MOTION
                                                                                                                                      CASE NO.: 3:20-CV-01748-BAS-WVG
                                                                  Case 3:20-cv-01748-BAS-WVG Document 4-1 Filed 10/20/20 PageID.86 Page 3 of 3




                                                                     1   The California Legislature enacted the statute “to ease the ‘unreasonable burden
                                                                     2   placed upon the courts by groundless litigation.’” Wolfe v. Strankman, 392 F.3d
                                                                     3   358, 360 (9th Cir. 2004).
                                                                     4         The California vexatious litigant statute provides for a security-for-costs
                                                                     5   bond. Once a party has been declared a vexatious litigant, he may be required to
                                                                     6   put up security for the reasonable expenses of a defendant who becomes “the target
                                                                     7   of one of these obsessive and persistent litigants whose conduct can cause serious
                                                                     8   financial results to the unfortunate object of his attack.” First W. Dev. Corp. v.
                                                                     9   Superior Court, 212 Cal. App. 3d 860, 867 (Cal. App. 2d Dist. 1989).
          CALIFORNIA ♦ GEORGIA ♦ FLORIDA ♦ TENNESSEE ♦ NEW YORK




                                                                    10         The Local Rules of the Southern District of California also authorize the
                                                                    11   relief requested here. See S.D. Cal. Civ. L. R. 65.1.2 (“A judge may, upon demand
                                                                    12   of any party, where authorized by law and for good cause shown, require any party
                                                                    13   to furnish security for costs”).
SRIPLAW




                                                                    14         Defendants requests an order requiring Ewing to post a bond for protection
                                                                    15   against costly frivolous litigation. The bond should be required before the case
                                                                    16   proceeds further. The case should be stayed in the interim. See Kinder v.
                                                                    17   Nationwide Recovery Systems, Ltd., Inc., Case No. 07-cv-2132-DMS (AJB), 2009
                                                                    18   WL 10725731 (S.D. Cal. May 19, 2009) (ordering vexatious plaintiff pro se in
                                                                    19   TCPA litigation to post security and imposing a stay until security was posted).
                                                                    20                                      III. CONCLUSION
                                                                    21         California courts have already adjudicated Ewing a vexatious litigant.
                                                                    22   Therefore, this Court should require he post security in order for this case to
                                                                    23   proceed. The case should be stayed until security is posted.
                                                                    24   DATED: October 20, 2020                  Respectfully submitted,
                                                                    25
                                                                                                                  /s/ Jonah A. Grossbardt
                                                                    26                                            JONAH A. GROSSBARDT
                                                                    27                                            SRIPLAW, P.A.
                                                                                                                  Attorneys for Defendants BF Advance LLC
                                                                    28
                                                                                                                  and Joseph Cohen

                                                                                                                    3
                                                                                                                              MEMORANDUM OF POINTS AND AUTHORITIES IN
                                                                                                                                      SUPPORT OF DEFENDANTS’ MOTION
                                                                                                                                    CASE NO.: 3:20-CV-01748-BAS-WVG
